29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Stephen Byron ELLIOTT, Appellant.
No. 94-1717.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1994.Filed:  July 21, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Stephen Elliott appeals from his conviction by a jury and the 188-month sentence imposed upon him by the district court1 for manufacturing methamphetamine.  Elliott claims that the court should have suppressed evidence seized during a warrantless search of a pickup truck and a warranted search of a motor home used as a mobile methamphetamine laboratory.  He also claims the court should not have determined his sentence by using the quantity of a precursor chemical found in the motor home.


2
We have carefully reviewed the record and determine that the trial court committed no error of law.  The trial court was correct in finding that the driver of the pickup truck consented to its search and that there was no Fourth Amendment violation in the execution of the search warrant for the motor home.  The trial court correctly applied U.S.S.G. Sec. 2D1.1, comment.  (n.12), in approximating the quantity of methamphetamine the defendant was capable of manufacturing given the methamphetamine and precursor chemicals found in the lab.   See United States v. Evans, 891 F.2d 686 (8th Cir. 1989).


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas